In a paternity proceeding pursuant to Family Court Act article 5, Sidi Mohammed T. appeals from an order of the Family Court, Kings County (Morgenstern, J.), dated March 29, 2004, which adjudicated him to be the father of the subject child on the ground of equitable estoppel.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel for the appellant is granted (see Matter of Isabel M. v Benigno P., 18 AD3d 555 [2005]; Matter of Ayesha Shandeia McM., 255 AD2d 515 [1998]; cf. Anders v California, 386 US 738, 744 [1967]). S. Miller, J.P., Krausman, Fisher and Lifson, JJ., concur.